Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 1/26/21 was considered.
3.	Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-10 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al, U.S. Patent 9659615.
With regard to claim 1 and 15, Kwak discloses an electronic device comprising an input and output input/output control signal generation circuit (fig. 1, write input /output control signal generation circuit 2) configured to generate an input control signal (fig. 1, WPIN,<1:3>) and a first output control signal (fig. WPOUT<1:3>) during a write operation (col. 3, line 3-4), and generate a second output control signal (fig. 1, WPOUT<1:3>) during a write operation with an auto-precharge operation (col. 3, line 39-51); and a bank address output circuit (fig. 1, Bank Address Latch circuit 4) configured to latch a bank address (fig. 1, LBA<1:2>) based on the input control signal (fig. 1, WPIN<1:3>), and output the latched bank (fig. 1, WAP_LAT) address as at least one of a write bank address for the write operation and precharge bank address for the auto-precharge operation (fig. 1, APCGP<1:4>) (col. 3, line 65-col. 4, line 5), based on the first output control signal and the second output control signal (fig. WPOUT<1:3>) (col. 4, line c18-col. 5, line 7).
With regard to claim 2, Kwak discloses wherein the input control signal (fig. 1, WPIN<1:3>) is enabled to control an input of the bank address when an internal write signal generated during the write operation is enabled (col. 5, line 55-67).
With regard to claim 3 and 16, Kwak discloses the electronic device further comprising a command generation circuit (fig. 3, write input control signal generation circuit 21) configured to generate ai write initialization signal by decoding an internal command address and an internal chip select signal having a logic level for performing the write operation, and generate the internal write signal by synchronizing the write initialization signal with an inverted internal clock signal (col. 5, line 52-67).
With regard to claim 4, Kwak discloses wherein the first output control signal (fig. 1, WPOUT<1:3>) is enabled to control an output of the write bank address when a pre-write flag signal is enabled (col. 3, line 20-51).
With regard to claim 5, Kwak discloses wherein the pre-write flag signal is generated by shifting a write signal, generated during the write operation, by an interval shorter than an interval obtained by adding a write latency interval and an interval corresponding to a 106) burst length (col. 3, line 1-19).
With regard to claim 6 and 17, Kwak discloses wherein the write operation with the auto-precharge operation is performed when a write signal for performing the write operation is enabled and an auto-precharge signal for performing the auto-precharge operation is enabled (col. 3, line 39-51).
With regard to claim 7, 8 and 19, Kwak discloses wherein the second output control signal is disabled when a normal write operation is performed, and enabled to control an output of the precharge bank address when the write operation with the auto-precharge operation is performed (col. 6, line 12-27 and 46-47).
With regard to claim 9, 10, and 18 Kwak discloses wherein the input/output control signal generation circuit (fig. 1, write input/output control signal generation circuit 2) comprises: an input control signal generation circuit  (fig. 3, 21) configured to generate the input control signal (fig. 1, WPIN<1:3>) when an internal write signal is input during the write operation (col. 5, line 55-67); a first output control signal generation circuit (fig. 3, 23) configured to generate the first output control signal (fig. 3, WPOUT<1:3>) when a pre-write flag signal is input during the write operation (col. 3, line 20-51) and a second output control signal generation circuit (fig. 1, 3) configured to generate the second output control signal based on a normal write is flag signal and a recovery flag signal (fig. 1, WAP_FLAG), when the write operation with the auto-precharge operation is performed (col. 3, line 41-51).


	Allowable Subject Matter
5.	Claim 11-14 and 20-22 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation wherein the second output control signal generation circuit comprises a signal summing circuit configured to generate a sum count input signal by surnming the normal write flag signal and the recovery flag signal; a count circuit configured to generate a count output signal by counting the number of times that the sum count input signal is input; and an output control circuit configured to output the count output signal as the second output control signal when the recovery flag signal is enabled.
	Prior art also does not discloses 12, 13, 14, 21 and 22 the electronic device further comprising an operation flag generation circuit configured to output a sum write flag signal as one of the normal write flag signal and a precharge flag signal, depending on whether the auto-precharge is operation is performed based on a precharge enable signal; and a write recovery shift circuit configured to generate the recovery flag signal by shifting the precharge flag signal by a write recovery interval,




Conclusion

6.	The prior art made of record an not relied upon is considered pertinent to applicants’ disclosure.  Kim (20220044716), MIN et al (20180096716) disclose a memory device a includes an operation flag generation circuit configured to generate an operation flag at a time when a flag period elapses from a time when an internal setting signal is generated to perform a write operation accompanied by an auto-precharge operation; and an auto-precharge pulse generation circuit configured to generate an auto-precharge pulse by shifting the operation flag by a pulse generation period set by a period code based on divided clocks generated by dividing an internal clock..

7.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CONNIE C YOHA/Primary Examiner, Art Unit 2825